Citation Nr: 0844449	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia of the left knee, currently rated 10 
percent disabling.

2.  Entitlement to service connection for degenerative 
disc disease of the lumbar spine (back disorder).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to 
October 1985 and from January 1986 to August 1990.

This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran's file indicates that he has applied for 
and may be receiving Social Security Administration 
(SSA) benefits.  However, VA has not requested these 
records, as is indicated by a June 2006 development 
checklist used by the RO.  These must be obtained.

Service medical records show that the veteran fell and 
injured his lumbar spine in November 1987.  Current 
medical records show disc degeneration of the lumbar 
spine.  Although the veteran was afforded a VA 
examination in November 2004, no opinion on the 
etiology of his back disorder was rendered.  A new 
examination is needed.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The veteran failed to appear for his most recently 
scheduled VA examination in December 2007.  He has 
missed several previously scheduled VA examinations 
due to hospitalizations.  In this instance, it is 
unclear from the record why he did not attend the 
examinations.  Giving the veteran the benefit of the 
doubt in this instance, the Board will order another 
examination to assess the level of disability of his 
left knee.  

The claims file contains various pieces of the 
veteran's VA medical records from the Mountain Home VA 
Medical Center (VAMC) but it does not appear that 
these are the veteran's complete records.  Complete 
and current copies of these records should be 
obtained.

Accordingly, the case is REMANDED for the following 
action:

1.  Obtain the veteran's SSA 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.

2.  Obtain the veteran's current and 
complete medical records from the 
Mountain Home VAMC.  Evidence of 
attempts to obtain these records 
should be associated with the claims 
file.

3.  When the above development is 
completed and any available evidence 
identified by the veteran is 
obtained, the entire claims file 
must be made available to the VA 
examiner.  Pertinent documents 
should be reviewed.  The examiner 
should conduct a complete history 
and physical.  

A VA orthopedic examination should be 
conducted to determine the nature and 
extent of the veteran's left knee 
disability and to provide a current 
diagnosis of the veteran's back 
disability as well as an opinion as to 
whether it is related to service.  All 
indicated studies, including X-rays, 
should be conducted.  

A.  Regarding the knee examination, all 
pertinent left knee pathology, which is 
found on examination, should be noted 
in the report of the evaluation.  In 
particular, the examiner should discuss 
the presence (including degree), or 
absence, of recurrent subluxation or 
lateral instability, dislocated semi 
lunar cartilage (with episodes of 
"locking," pain, and effusion), 
symptomatic removal of semi lunar 
cartilage, limitation of flexion, and 
limitation of extension associated with 
the service-connected left knee 
disability.  

In addition, the examiner should 
discuss whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
left knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  

B. Regarding the veteran's back, the 
examination should be afforded a VA 
orthopedic examination for the purpose of 
obtaining a medical opinion regarding 
whether the veteran currently has residual 
consistent with the symptoms which occurred 
during service.  The claims file must be 
made available to the examiner in connection 
with the examination.  

The should offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the veteran's back disorder 
had its onset during service or is in any 
other way causally related to his active 
service.  

The examiner should state whether any 
current back problems are at least as 
likely as not related to the in service 
back injury.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above 
action, and any other development as 
may be indicated by any response 
received as a consequence of the 
actions taken in the paragraphs 
above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of 
the case should be provided to the 
veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).

